     KIMBERLY MAXSON-RUSHTON, ESQ.
 1   Nevada Bar No. 5065
     GREGORY A. KRAEMER, ESQ.
 2   Nevada Bar No. 010911
     COOPER LEVENSON, P.A.
 3   1835 Village Center Circle
     Las Vegas, Nevada 89134
 4   T: (702) 366-1125
     krushton@cooperlevenson.com
 5   gkraemer@cooperlevenson.com
 6   and
 7   ALFRED J. BENNINGTON, JR., ESQ.
     Florida Bar No. 404985
 8   (Admitted Pro Hac Vice)
     GLENNYS ORTEGA RUBIN, ESQ.
 9   Florida Bar No. 556361
     (Admitted Pro Hac Vice)
10   MICHAEL L. GORE, ESQ.
     Florida Bar No. 441252
11   (Admitted Pro Hac Vice)
     SHUTTS & BOWEN LLP
12   300 South Orange Avenue, Suite 1600
     Orlando, Florida 32801
13   T: (407) 835-6755
     bbennington@shutts.com
14   grubin@shutts.com
     mgore@shutts.com
15
     and
16
     DANIEL J. BARSKY, ESQ.
17   Florida Bar No. 25713
     (Pro Hac Vice filed)
18   SHUTTS & BOWEN LLP
     200 South Biscayne Boulevard, Suite 4100
19   Miami, Florida 33131
     T: (561) 650-8518
20   dbarsky@shutts.com
     Attorneys for Plaintiffs
21
                                   UNITED STATES DISTRICT COURT
22                                      DISTRICT OF NEVADA
23   DIAMOND RESORTS INTERNATIONAL, CASE NO: 2:17-cv-3007-APG-VCF
     INC., a Delaware corporation, et al.,
24
                     Plaintiffs,                   STIPULATION AND ORDER TO
25                                              EXTEND DEADLINES TO RESPOND TO
     vs.                                               MOTIONS TO DISMISS
26
     REED HEIN & ASSOCIATES, LLC d/b/a                   (FIRST REQUEST)
27   TIMESHARE EXIT TEAM, a Washington
     limited liability company; et al.,
28                    Defendants.


     ORLDOCS 16757922 2
             Pursuant to Local Rules 6-1 and 6-2, Plaintiffs, DIAMOND RESORTS INTERNATIONAL,
 1
     INC.; DIAMOND RESORTS CORPORATION; DIAMOND RESORTS U.S. COLLECTION
 2

 3   DEVELOPMENT, LLC; and DIAMOND RESORTS MANAGEMENT, INC. (collectively,

 4   “Diamond”), and Defendants REED HEIN & ASSOCIATES, LLC d/b/a TIMESHARE EXIT
 5   TEAM; BRANDON REED; TREVOR HEIN; THOMAS PARENTEAU (collectively, the “TET
 6
     Defendants”); and HAPPY HOUR MEDIA GROUP, LLC. (“Happy Hour”), by and through their
 7
     respective attorneys of record, stipulate as follows:
 8
                                                STIPULATION
 9

10           1.      On January 4, 2019, Diamond filed its Amended Complaint for Damages and

11   Injunctive Relief (the “Amended Complaint”). [DE 59].

12           2.      On January 29, 2019, Diamond and the TET Defendants submitted a Stipulation and
13   Order to Extend Time to File Answer to Amended Complaint [ECF NO. 49] [DE 69] that sought
14
     extension of the TET Defendants’ deadline to respond to the Amended Complaint until February 19,
15
     2019 which the Court granted on January 30, 2019 [DE71].
16
             3.      On February 4, 2019, Diamond and Happy Hour Submitted a Stipulation and Order
17

18   to Extend Time to File Answer to Amended Complaint [ECF NO. 59] [DE 73] that sought extension

19   of Happy Hour’s deadline to respond to the Amended Complaint until February 28, 2019 which the

20   Court granted on February 5, 2019 [DE 75].
21
             4.      On February 15, 2019, Diamond and the TET Defendants submitted a Stipulation and
22
     Order to Extend Time to File a Response to Amended Complaint [ECF NO. 59] [DE 82] that sought
23
     further extension of the TET Defendants’ deadline to respond to the Amended Complaint until
24
     February 28, 2019 which the Court granted on February 20, 2019 [DE 83].
25

26           5.      The TET Defendants filed Defendants’ Motion for Partial Dismissal of Amended

27   Complaint dated February 28, 2019 [DE 87] (the “TET Motion”).
28

     ORLDOCS 16757922 2                                2
             6.      Happy Hour filed the Happy Hour Media Group, LLC’s Motion to Dismiss Plaintiffs’
 1
     Amended Complaint dated February 28, 2019 [DE 88] (the “Happy Hour Motion”).
 2

 3           7.      Diamond’s current deadline to respond to both the TET Motion and the Happy Hour

 4   Motion is March 14, 2019.
 5           8.      Together, the Happy Hour Motion and the TET Motion raise numerous issues to
 6
     which Diamond must respond and the Happy Hour Motion incorporates arguments from the TET
 7
     Motion. The additional time sought by Diamond is needed to fully brief every issue raised by both
 8
     motions to dismiss.
 9

10           9.      Diamond seeks an extension of time to respond to the TET Motion and the Happy

11   Hour Motion from March 14, 2019 to March 25, 2019.

12           10.     This is Diamond’s first request for an extension to respond to both the TET Motion
13   and the Happy Hour Motion.
14
             11.     Undersigned counsel for Diamond conferred with counsel for the TET Defendants
15
     and Happy Hour who do not oppose the instant request.
16
             12.     The extension is not made for the purposes of delay.
17

18           13.     Therefore, the parties agreed that Diamond’s deadline to respond to both the TET

19   Motion [DE 87] and the Happy Hour Motion [DE 88] is now March 25, 2019.

20

21            IT IS SO[REMAINDER
                        ORDERED. OF PAGE INTENTIONALLY LEFT BLANK]
22

23                                                       _____________________________
                                                         UNITED STATES DISTRICT JUDGE
24                                                       Dated: March 8, 2019.
25

26
27

28

     ORLDOCS 16757922 2                              3
     DATED: March 8, 2019                           DATED: March 8, 2019
 1
     COOPER LEVENSON, P.A.                          GORDON REES SCULLY MANSUKHANI,
 2
     SHUTTS & BOWEN, LLP                            LLP
 3
     /s/ Michael L. Gore                            /s/ Robert S. Larsen
 4   KIMBERLY MAXON-RUSHTON, ESQ.                   ROBERT S. LARSEN, ESQ.
     Nevada Bar No. 5065                            Nevada Bar No. 7785
 5   GREGORY A. KRAEMER, ESQ.                       DAVID T. GLUTH, II, ESQ.
     Nevada Bar No. 010911
 6   1835 Village Center Circle                     Nevada Bar No. 10596
     Las Vegas, Nevada 89134                        300 South 4thStreet, Suite 1550
 7                                                  Las Vegas, Nevada 89101
     and
 8   ALFRED J. BENNINGTON, JR., ESQ.                Attorneys for Defendants Reed Hein &
     Florida Bar No. 404985                         Associates, Brandon Reed, Trevor Hein, Thomas
 9   (Admitted Pro Hac Vice)                        Parenteau, and Happy Hour Media Group, LLC.
     GLENNYS ORTEGA RUBIN, ESQ.
10   Florida Bar No. 556361
     (Admitted Pro Hac Vice)
11   MICHAEL L. GORE, ESQ.
     Florida Bar No. 441252
12   (Admitted Pro Hac Vice)
     SHUTTS & BOWEN LLP
13   300 South Orange Avenue, Suite 1600
     Orlando, Florida 32801
14
     and
15
     DANIEL J. BARSKY, ESQ.
16   Florida Bar No. 25713
     (Pro Hac Vice Filed)
17   SHUTTS & BOWEN LLP
     200 South Biscayne Boulevard, Suite 4100
18   Miami, Florida 33131

19
     Attorneys for Plaintiffs
20

21

22

23                                                      ORDER

24                                                      IT IS SO ORDERED.
25                                                      ____________________________________
26
                                                        UNITED STATES DISTRICT JUDGE
27
                                                        DATED:
28

     ORLDOCS 16757922 2                         4
